DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 10, 13-17, 19, 22-26, 28 and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kela (US Pub. 2012/0314680).
Regarding claims 1, 10, 19 and 28, Kela teaches a method of wireless communication for a user equipment (UE), comprising: receiving a first message indicating a first set of parameters for a first semi- persistent scheduling (SPS) configuration or for a first configured grant (CG) [0018], [0026]; receiving a second message including at least one updated parameter for a SPS configuration or a CG (“further scheduling instruction to increase periodicity” in [0021], “further scheduling instruction to decrease periodicity” in [0021], “further scheduling instructions” in [0022] and [0028]); determining that the second message is applicable to one or more SPS configurations or CGs including the first SPS configuration or the first CG (see [0022], [0023] and [0028]); overwriting a corresponding parameter of the first set of parameters with the at least one updated parameter (“as modified by the further scheduling instructions” in [0029]); and receiving according to the first SPS configuration or transmitting according to the first CG based on the at least one updated parameter [0029].
Regarding claims 4, 13, 22 and 31, Kela teaches the second message is a reconfiguration message transmitted as a DCI, media access control - control element (MAC-CE), or radio resource control (RRC) message [0022].

Regarding claims 6, 15, 24 and 33, Kela teaches determining that the second message is applicable to one or more SPS configurations or CGs comprises determining that the second message is applicable to all SPS configurations or CGs including a corresponding parameter [0023].
Regarding claims 7, 16, 25 and 34, Kela teaches determining that the second message is applicable to one or more SPS configurations or CGs is based on a rule for the at least one updated parameter [0023].
Regarding claims 8, 17, 26 and 35, Kela teaches determining that the second message is applicable to one or more SPS configurations or CGs comprises determining that the second message is applicable to a group of SPS configurations or CGs indicated by the second message [0023].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 11, 12, 18, 20, 21, 27, 29, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kela in view of Cao et al. (US Pub. 2018/0199359).
Regarding claims 2, 11, 20 and 29, Kela teaches the limitations in claims 1, 10, 19 and 28 as shown above.  Kela, however, does not teach the second message is a downlink control information (DCI) scheduling a retransmission of a transmission according to the first SPS configuration or the first CG.  Cao teaches the second message is a downlink control information (DCI) scheduling a 
Regarding claims 3, 12, 21 and 30, Cao teaches the second message is a DCI dynamically scheduling a downlink transmission separate from the first SPS configuration or an uplink transmission separate from the first CG [0167].
Regarding claims 9, 18, 27 and 36, Cao teaches the first message is an activation downlink control information (DCI) (see “UL transmission resource assignment” in [0146]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414